Citation Nr: 0919296	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1976 to 
September 1979, and from November 1985 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI, which denied the benefit sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran essentially contends that his currently diagnosed 
depression is secondarily related to his service-connected 
erectile dysfunction.  The Board observes that service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  See 38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability, and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board finds that the medical evidence of record does not 
adequately permit appellate review of the appeal at this 
time.  This is particularly true as it pertains to the 
question of whether the Veteran's service-connected erectile 
dysfunction aggravates or caused his depression.  There is no 
question that the Veteran is currently diagnosed as having 
depression.  

August 2006 and December 2006 statements from the Veteran's 
clinical psychologist indicated that the Veteran had been 
depressed due to his erectile dysfunction since 1996 when he 
was first treated at the clinic.  The psychologist further 
noted that the Veteran reported that his depression began as 
a result of his erectile dysfunction and contributed to his 
other problems.  There is no evidence to suggest that this 
psychologist reviewed the Veteran's medical treatment records 
prior to his statements.  

In August 2007, the Veteran underwent a VA examination and 
was diagnosed as having, inter alia, depression, not 
otherwise specified.  The examiner's opinion was that it was 
not likely that the Veteran's depression was caused by his 
service-connected erectile dysfunction.  In reaching this 
conclusion, the examiner indicated that the Veteran's 
depression predated his erectile dysfunction, and it was most 
likely caused or exacerbated by his history of substance 
abuse.  The examiner did not, however, opine as to whether 
the Veteran's depression was aggravated by his service-
connected erectile dysfunction.  She noted that erectile 
dysfunction could exacerbate symptoms of depression, but did 
not indicate whether this Veteran's erectile dysfunction 
exacerbated his depression symptoms.  

In January 2009, the Veteran underwent another VA 
examination.  He was again diagnosed as having depression.  
The examiner indicated that the Veteran's depression was not 
caused by his erectile problems.  He also noted that the 
Veteran's erectile dysfunction "may well have exacerbated 
the pre-existing depression."  The examiner also noted the 
Veteran's history of substance abuse and hepatitis C could 
have contributed to his symptoms of depression.  The examiner 
did not definitively indicate whether the Veteran's 
depression was aggravated by his erectile dysfunction.  Under 
these circumstances, the Board is of the opinion that the 
Veteran should be afforded a new VA examination to address 
the etiology of his depression, including whether the 
disability has been aggravated by his service-connected 
erectile dysfunction.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of his depression.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and following this review and the 
examination, offer comments and an opinion 
as to the most likely etiology of any 
currently diagnosed depression.  The 
examiner should offer an opinion as to 
whether the any diagnosed depression is 
causally or etiologically related to the 
service-connected erectile dysfunction.  
The examiner should also address whether 
the service-connected erectile dysfunction 
chronically worsens or increases the 
severity of his depression.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




